Citation Nr: 0427324	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  97-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for refractive error of 
the eyes.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a brain aneurysm.

5.  Entitlement to service connection for generalized 
arthritis.

6.  Entitlement to an initial rating in excess of 10 percent 
for neuritis of the right fifth metacarpal.

7.  Entitlement to an increased (compensable) rating for a 
scar at the base of the right fifth metacarpal.

8.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1948 to April 
1952, August 1956 to July 1960, and December 1962 to February 
1964.

Historically, by a December 1954 rating decision, service 
connection for refractive error of the eyes was denied.  
After appellant was provided timely notification of that 
rating decision, he did not file a timely appeal therewith.  
By a November 1985 Board decision, service connection for a 
low back disability was denied.  A subsequent January 1988 
rating decision denied service connection for residuals of a 
head injury and denied reopening of the low back disability 
service connection claim.  After appellant was provided 
timely notification of that rating decision, he did not file 
a timely Notice of Disagreement therewith.  That December 
1954 rating decision represents the last final decision with 
regards to the service connection issue for refractive error 
of the eyes; and that January 1988 rating decision represents 
the last final decision with regards to the head injury and 
low back disability service connection claims.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans'Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which, in 
part, denied reopening of the refractive error of the eyes, 
head injury, and low back disability service connection 
claims; denied service connection for a brain aneurysm and 
generalized arthritis; confirmed noncompensable evaluations 
each for a scar at the base of the right fifth metacarpal and 
malaria; and granted secondary service connection and 
assigned a noncompensable evaluation for neuritis of the 
right fifth metacarpal.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
right fifth metacarpal neuritis disability rating appellate 
issue as that delineated on the title page of this decision.  
In May 1997, an RO hearing was held.

In June 1998, the Board remanded the case to the RO to 
schedule a Travel Board hearing.  In November 1998, a Travel 
Board hearing by videoconference in lieu of an in-person 
hearing was held before the undersigned Acting Board Member.  

In a November 1999 decision, the Board allowed an initial 
evaluation of 10 percent for neuritis of the right fifth 
metacarpal and denied said other appellate issues.  Appellant 
appealed that November 1999 Board decision to the Court.  A 
November 1999 implementing rating decision assigned a 10 
percent evaluation for neuritis of the right fifth 
metacarpal, effective April 15, 1996.  During the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002)) became law.  The 
Secretary of the VA (appellee) filed a motion for remand of 
that November 1999 Board decision insofar as it denied said 
appellate issues.  By subsequent Order in 2001, the Court 
granted the motion for remand, vacated that November 1999 
Board decision insofar as it denied said appellate issues 
(including to the extent it denied an evaluation in excess of 
10 percent for neuritis of the right fifth metacarpal), and 
remanded the case for readjudication under that Act.

In April and December 2002, the Board undertook additional 
development on said appellate issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, during the 
pendency of the appeal, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that Federal 
Circuit case, in June 2003, the Board remanded the case to 
the RO for additional development, including readjudication 
that considered any additional evidence obtained pursuant to 
the Board development regulations in effect prior to said 
judicial invalidation.

The Board will render a decision herein on the appellate 
issues, except for entitlement to service connection for 
generalized arthritis, which will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1985 Board decision denied service connection 
for a low back disability, on the basis that an in-service 
back injury was acute and transitory and resolved prior to 
appellant's third service period; that a chronic low back 
disability, including arthritis of the lumbosacral spine, was 
not manifested within the one-year post-service presumptive 
period; and that years after service, he sustained an 
intercurrent, industrial-related injury to the back, 
resulting in a lumbar disc herniation.  

2.  A January 1988 rating decision denied reopening of the 
low back disability service connection claim.  After 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  

3.  Additional evidence submitted subsequent to said 
unappealed January 1988 rating decision, which denied 
reopening of the low back disability service connection 
claim, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  A December 1954 rating decision denied service connection 
for refractive error of the eyes on the basis that it was not 
a disability for which service connection could be granted.  
After appellant was provided timely notification of that 
rating decision, he did not file a timely appeal therewith.  

5.  Additional evidence submitted subsequent to said 
unappealed rating decision, which denied a service connection 
for refractive error of the eyes claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  A January 1988 rating decision denied service connection 
for residuals of a head injury, on the grounds that the 
service medical records did not show any head trauma.  After 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  

7.  Additional evidence submitted subsequent to said 
unappealed January 1988 rating decision, which denied the 
head injury service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  A brain aneurysm has not been shown by competent, 
clinical evidence.

9.  Appellant's neuritis of the right fifth metacarpal is 
manifested primarily by a tingling sensation and complaints 
of numbness equivalent to no more than mild incomplete 
paralysis of the ulnar or median nerve.

10.  Appellant's postoperative scar of the right fifth 
metacarpal is manifested primarily by a very small, 
nontender, nonpainful, nonulcerated, nonadherent scar at the 
base of that metacarpal without any disturbance of skin 
texture or underlying soft tissue damage and essentially 
without any significant objective symptomatology or 
functional limitation.  Additionally, the less than 1-cm, 
stable, superficial scar area does not approximate 1 square 
foot (144 square inches or 929 square centimeters).  

11.  Appellant's service connected malaria is asymptomatic 
and not manifested by active malarial disease or any residual 
disability.  No post-service malarial relapses/activity or 
malarial treatment has been demonstrated.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed January 
1988 rating decision, which denied reopening of a low back 
disability service connection claim, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2003).

2.  Evidence received subsequent to the unappealed December 
1954 rating decision, which denied a service connection claim 
for refractive error of the eyes, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2003).

3.  Evidence received subsequent to the unappealed January 
1988 rating decision, which denied a service connection claim 
for residuals of a head injury, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2003).

4.  A brain aneurysm was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

5.  The criteria for an initial rating in excess of 10 
percent for neuritis of the right fifth metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.123, Diagnostic Codes 8515-8615, 
8516-8616 (2003).

6.  The criteria for an increased (compensable) rating for a 
scar at the base of the right fifth metacarpal have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, Codes 7803, 7804, 
7805 (2002); Codes 7802-7805 (2003).

7.  The criteria for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.88, 
4.88a, Code 6304 (1996); 4.88b, Code 6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issues in 
question.  The evidentiary record includes available service 
medical records and post-service clinical records relied upon 
by the RO in denying the service connection claims at issue.  
A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities of the right 
5th metacarpal and malaria over the years are documented in 
the medical evidence.  Additionally, an October 2002 VA 
examination was conducted, which is sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue.  Furthermore, 
private clinical records and VA outpatient clinical records 
are associated with the claims folders.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of the 
service-connected disabilities than that shown in said VA 
examination and other evidence of record.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents.  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any available, additional, specific competent evidence that 
might prove to be material concerning said appellate issues 
in question.  See the Veterans Claims Assistance Act of 2000.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial adverse rating decision on the 
appellate issues was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued on said appellate issues.  Pelegrini does not contain 
a remedy under such facts, nor is an efficient or timely 
remedy evident to the Board under the circumstances here.  
Pursuant to the Board's June 2003 remand, the RO issued a 
July 2003 VCAA notice on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, appellant responded to 
that notice the following month by stating that he had no 
additional evidence to submit.  See also similar statements 
received from him in 1997, 1998, 2001, 2002, and 2004.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claims or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues in question.  


I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for a Low Back 
Disability, Refractive Error, and Head Injury.

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a low back disability, 
refractive error, and a head injury, "new" evidence means 
more than evidence which was not previously physically of 
record, and must be more than merely cumulative.  To be 
"material" evidence, it must by itself or in connection 
with evidence previously assembled be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  That December 1954 rating decision, 
which denied service connection issue for refractive error of 
the eyes, and that January 1988 rating decision, which denied 
service connection for a head injury and low back disability, 
are final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991); and Smith (William A.) v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  Parenthetically, appellant has not 
argued any other legal basis for attacking those final rating 
decisions.  Additionally, since appellant's claims to reopen 
was filed prior to August 29, 2001, the effective date of 
amendment to 38 C.F.R. § 3.156, the "old" version of 
38 C.F.R. § 3.156 will be applied.  


A.  New and Material Evidence--Service Connection for a Low 
Back Disability

The evidence previously considered in the unappealed January 
1988 rating decision included appellant's April 1948 service 
entrance examination and service medical records for the 
first service period, including an April 1952 service 
discharge examination report, which did not reveal any 
complaints, findings, or diagnoses pertaining to a low back 
disability.  An August 1956 service re-enlistment examination 
did not reveal any complaints, findings, or diagnoses 
pertaining to a low back disability.  Service medical records 
for the second service period revealed that in July 1957, 
appellant reported having low back pain after two spools of 
wire on which he was standing moved, causing his legs to 
spread out.  Low back strain was assessed in 1957, 1958, and 
1959.  In February 1959, appellant reported an automobile 
accident in which his hip was thrown against the dashboard.  
X-rays of the lumbosacral spine did not reveal any 
abnormality.  In February 1960, he was treated for localized 
tenderness over the spinous processes of S1 and the 
interspinous ligament between L5-S1.  A July 1960 service 
discharge examination report did not include any complaints, 
findings, or diagnoses pertaining to a low back disability.  
On February 1961 VA examination, x-rays of the lumbar/dorsal 
spine were unremarkable.  The diagnosis was no evidence of a 
disease of an orthopedic nature.  On December 1962 service 
re-enlistment examination, a history of back strain without 
recent symptoms was noted.  Service medical records for the 
third service period reveal that appellant injured his left 
upper extremity in an automobile accident in August 1963 
without a back injury reported.  A December 1963 service 
discharge examination report did not include any complaints, 
findings, or diagnoses pertaining to a low back disability.  

The earliest post-service clinical evidence of a low back 
disability was in July 1967, more than three years after 
service, when appellant was hospitalized for back pain.  
Appellant reported that after a mining cable slipped out of 
his hand, he fell and twisted his back, causing severe back 
pain radiating into the hips.  He stated having had recurrent 
acute episodes of back pain since an initial in-service onset 
in 1957, but never as bad as the current episode.  Herniated 
intervertebral disc at the lumbosacral junction on the left 
was diagnosed and appellant underwent surgery for a ruptured 
disc.

An April 1972 private medical statement diagnosed 
degenerative lumbosacral disc disease with arthritis of 
lumbar apophyseal joints.  On June 1972 VA examination, 
postoperative residuals of ruptured lumbosacral disc and 
transitional vertebra at the lumbosacral junction by x-ray 
were diagnosed.  Degenerative disc disease of the spine with 
fusion of L5-S1 was diagnosed on April 1985 VA examination.  

A November 1985 Board decision denied service connection for 
a low back disability, on the basis that an in-service back 
injury was acute and transitory and resolved prior to 
appellant's third service period; that a chronic low back 
disability, including arthritis of the lumbosacral spine, was 
not manifested within the one-year post-service presumptive 
period; and that years after service, he sustained an 
intercurrent, industrial-related injury to the back, 
resulting in a lumbar disc herniation.  The unappealed 
January 1988 rating decision in question denied reopening of 
the low back disability service connection claim.  

The evidence received subsequent to said unappealed January 
1988 rating decision is not new and material with respect to 
the back.  The clinical evidence includes certain private and 
VA clinical records dated since the 1970's, more than several 
years after service, after the 1967 intercurrent, industrial-
related injury to the back with resultant lumbosacral 
discogenic disease.  None of these post-service clinical 
records in any way indicate that (a) appellant has a chronic 
low back disability causally or etiologically related to 
service, (b) arthritic changes of the lumbosacral spine were 
initially manifested to a compensable degree within the one-
year presumptive period post service, or (c) a preservice low 
back disability, such as a transitional vertebra, underwent 
permanent worsening during service beyond natural progression 
of an underlying disease process.  

During May 1997 RO and November 1998 Board hearings, 
appellant testified that his back disability had its onset in 
1957, when he was injured his back while standing on two 
spools of cable which rolled apart.  However, his testimonial 
evidence does not constitute new and material evidence.  Lay 
statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In Espiritu, 2 Vet. App. 494, the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said unappealed January 1988 rating 
decision indicates that appellant has a chronic low back 
disability causally or etiologically related to service, 
arthritic changes of the lumbosacral spine initially 
manifested to a compensable degree within the one-year 
presumptive period post service, or a preservice low back 
disability that underwent permanent worsening during service 
beyond natural progression.  The Board has considered 
appellant's contentions.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said 
January 1988 rating decision, which denied service connection 
for a low back disability, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


B.  New and Material Evidence--Service Connection for 
Refractive Error

The evidence previously considered in the unappealed December 
1954 rating decision included appellant's April 1948 service 
entrance examination, which indicated that visual acuity was 
"20/50" bilaterally, corrected to "20/20" in the right eye 
and "20/30" in the left eye.  Service medical records for 
the first service period did not reveal any complaints, 
findings, or diagnoses pertaining to the eyes.  An April 1952 
service discharge examination report revealed that visual 
acuity was "20/100" in the right eye and "20/70" in the 
left eye corrected to "20/30" bilaterally.  In an attendent 
medical questionnaire, a history of hospitalization for arc 
welding burns of the eyes was noted.  

Based on said evidentiary record, the unappealed December 
1954 rating decision held that appellant had refractive error 
of the eyes, which was not a "disability" under the 
applicable laws and regulations.  See 38 C.F.R. § 3.303(c), 
which states that refractive error is not a disability within 
the meaning of the law providing compensation benefits.  

The evidence received subsequent to said unappealed December 
1954 rating decision is not new and material with respect to 
refractive error.  The clinical evidence includes a March 
1955 private medical statement, which noted a history of 1949 
arc welding burns of the appellant's eyes.  Clinically, 
visual acuity was "20/70" in the right eye and "20/40" in 
the left eye.  Refractive error was diagnosed.  An August 
1956 service re-enlistment examination indicated that visual 
acuity was "20/30" in the right eye and "20/40" in the 
left eye corrected to "20/30" in the right eye and "20/20" 
in the left eye.  Macular redness, noted as possibly 
resulting from macular trauma such as a flash, and refractive 
error were noted.  Service medical records for the second 
service period revealed that in July 1958, he complained of 
right eye irritation.  No pertinent findings were reported.  
A July 1960 service discharge examination report revealed 
that visual acuity was "20/70" in the right eye and 
"20/200" in the left eye corrected to "20/20" bilaterally.  
Compound myopic astigmatism was diagnosed.  On February 1961 
VA examination, slit lamp examination did not reveal any 
residuals of ocular burns.  Compound myopic astigmatism and 
no residuals of ocular burns were diagnosed.  On December 
1962 service re-enlistment examination, refractive error with 
"20/100" visual acuity bilaterally was noted, correctable 
to "20/20."  Service medical records for the third service 
period reveal that in September 1963, appellant had an ache 
behind the eyes.  No pertinent findings were reported.  A 
December 1963 service discharge examination report indicated 
that visual acuity was "20/100" bilaterally, correctable to 
"20/20", and myopic astigmatism was diagnosed.  In an 
attendent medical questionnaire, a history of myopia since 
childhood corrected by eyeglasses was noted.

On April 1985 VA examination, appellant's pupils were 
sluggish in reacting to light and accommodation.  Astigmatism 
by history was diagnosed.  On June 1989 VA examination, the 
eyes were unremarkable, except for decreased visual acuity.  
In January 1998, appellant reported recent poor vision in the 
right eye.  An examination revealed decreased visual acuity, 
moderate cataract change, and a right eye macular hole.

During a November 1998 Board hearing, appellant testified 
that in 1949, he was blind for two weeks from welding and 
that this injury had caused his eye problems.  However, his 
testimonial evidence does not constitute new and material 
evidence.  Lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  Espiritu.  

VA clinical records indicated that in December 1997, a right 
eye macular hole and early macular changes in the left eye 
were noted.  

The evidence received subsequent to said unappealed December 
1954 rating decision is not new and material with respect to 
refractive error.  Again, refractive error is not a 
disability within the meaning of the law providing 
compensation benefits.  Thus, since the claim is denied as a 
matter of law, additional evidence submitted subsequent to 
said December 1954 rating decision, which denied service 
connection for refractive error of the eyes, when viewed in 
the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been received, the claim for service 
connection for refractive error of the eyes is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni.


C.  New and Material Evidence--Service Connection for a Head 
Injury

The evidence previously considered in the unappealed January 
1988 rating decision included appellant's service medical 
records, which did not reveal any history or treatment for 
head trauma.  Although he sustained a left upper extremity 
injury in an August 1963 in-service automobile accident, no 
head injury was reported at that time.  He complained of an 
ache behind the eyes in September 1963.  However, there were 
no pertinent findings or diagnoses.  

Private medical records reveal that in February 1965, 
approximately one year after service, appellant sustained a 
head injury in a motor vehicular accident, in which he struck 
his head on the windshield and sustained a laceration in the 
frontoparietal area, approximately three inches long and 
parallel to the hairline.  Significantly, skull x-rays were 
normal.

Private medical records reveal that in April 1978, appellant 
complained of headaches.  Neurological examination revealed 
very slight anisocoria with the right pupil being slightly 
less than the left.  There was strictly subjective loss of 
pinprick and right touch sensation over the right face to the 
midline and over the angle of the jaw.  There was very soft 
right lower facial asymmetry.  A skull x-ray was interpreted 
as showing a foreign body within the skull, noted as possibly 
contrast material from a previous myelogram.  The diagnosis 
was cluster headaches.

On April 1985 VA examination, appellant reported that he had 
had migraine headaches since 1979.  VA clinical records 
indicated that in October 1987, appellant reported a history 
of headaches since at least 1963.  A CT scan of the brain was 
interpreted as showing minimal asymmetry of the lateral 
ventricles and increased attenuation of the right frontal 
lobe without edema/mass.  Differential diagnoses were 
artifact of old infarct with calcification; calcified 
granuloma; or arteriovenous malformation.  There was no 
evidence of subdural hematoma/cerebral atrophy.  

The unappealed January 1988 rating decision in question 
denied service connection for residuals of a head injury, on 
the grounds that a head injury was not shown in service.  

The evidence received subsequent to said unappealed January 
1988 rating decision is not new and material with respect to 
the head.  The clinical evidence includes a 1989 VA CT scan 
of the head, dated more than two decades after service, which 
was interpreted as showing a lesion in the right frontal lobe 
consistent with focal hemorrhage.  On May 1989 VA 
examination, x-ray of the skull was negative.  VA November 
2003 MRI, CT scan, and CT angiogram of the head were 
conducted, and were interpreted as showing vascular 
malformation in the right frontal lobe most consistent with a 
venous angioma.  

None of these post-service clinical records in any way 
indicate that appellant (a) sustained a head injury in 
service, or (b) has chronic residuals of a head injury 
causally or etiologically related to service.   

During May 1997 RO and November 1998 Board hearings, 
appellant testified that he injured his head in an in-service 
motor vehicular accident in the early 1960's and experienced 
headaches.  However, his testimonial evidence does not 
constitute new and material evidence.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed January 1988 rating 
decision indicates that appellant has chronic residuals of a 
head injury causally or etiologically related to service.  
The Board has considered appellant's contentions and 
testimony.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray.  

Thus, additional evidence submitted subsequent to said 
January 1988 rating decision, which denied service connection 
for residuals of a head injury, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for residuals of a 
head injury is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni, 
supra.



II.  Entitlement to Service Connection for a Brain Aneurysm

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant's service medical records do not reveal any 
history, treatment, or diagnoses pertaining to a brain 
aneurysm.  

Private medical records reveal that in February 1965, 
approximately one year after service, appellant sustained a 
head injury in a motor vehicular accident, in which he struck 
his head on the windshield and sustained a laceration in the 
frontoparietal area, approximately three inches long and 
parallel to the hairline.  Significantly, skull x-rays were 
normal.  A brain aneurysm was neither alleged nor clinically 
reported.  

Private medical records reveal that in April 1978, appellant 
complained of headaches.  A skull x-ray was interpreted as 
showing a foreign body within the skull, noted as possibly 
contrast material from a previous myelogram.  The diagnosis 
was cluster headaches.  A brain aneurysm was neither alleged 
nor clinically reported.  

On April 1985 VA examination, appellant reported that he had 
had migraine headaches since 1979.  VA clinical records 
indicated that in October 1987, appellant reported a history 
of headaches since at least 1963.  A CT scan of the brain was 
interpreted as showing minimal asymmetry of the lateral 
ventricles and increased attenuation of the right frontal 
lobe without edema/mass.  Differential diagnoses were 
artifact of old infarct with calcification; calcified 
granuloma; or arteriovenous malformation.  There was no 
evidence of subdural hematoma/cerebral atrophy.  

A 1989 VA CT scan of the head, dated more than two decades 
after service, was interpreted as showing a lesion in the 
right frontal lobe consistent with focal hemorrhage.  On May 
1989 VA examination, x-ray of the skull was negative.  VA 
November 2003 MRI, CT scan, and CT angiogram of the head were 
conducted.  Although said MRI was interpreted as suggestive 
of possible vascular malformation, possible venous angioma, 
or possible aneurysm of the left middle cerebral artery, the 
subsequent CT angiogram of the head was interpreted as 
showing vascular malformation in the right frontal lobe most 
consistent with a venous angioma.  In fact, the report 
specifically stated that the cerebral arteries were without 
aneurysm.  

A December 2003 VA clinical record referred to that November 
2003 CT angiogram of the head as showing a venous angioma. 

In short, none of the in-service or post-service clinical 
records confirm that appellant ever suffered a brain 
aneurysm.  Parenthetically, although an arterovascular 
angioma of the brain was initially clinically reported many 
years after service, congenital or developmental defects, as 
such, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  See 38 C.F.R. 
§ 3.303(c).  See also Dorland's Illustrated Medical 
Dictionary, 76 (26th ed.1985), which defines brain 
arteriovenous angioma as "congenital angioma of the brain 
composed of arterial and venous channels...."  A defect is a 
structural or inherent abnormality or condition which is more 
or less stationary in nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90).  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  The 
VA General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for congenital or developmental 
defects unless such defect was subject to superimposed 
disease or injury during military service that resulted in 
disability apart from the congenital or developmental defect.

Although during a November 1998 Board hearing, appellant 
testified that he injured his head in an in-service motor 
vehicular accident in the early 1960's which may have caused 
an aneurysm, appellant's lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu.  

The Court, in Brammer, at 3 Vet. App. 225, held that "[i]n 
the absence of proof of a present disability there can be no 
valid claim.  Our perusal of the record in this case shows no 
claim of or proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."

The critical point is that there is no competent evidence 
indicating that the appellant ever suffered a brain aneurysm.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has a brain aneurysm related to service, the claim 
for service connection for a brain aneurysm is denied.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


III.  An Initial Evaluation in Excess of 10 Percent for Right 
Fifth Metacarpal Neuritis; an Increased (Compensable) 
Evaluation for Right Fifth Metacarpal Scar; and an Increased 
(Compensable) Evaluation for Malaria.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities in the context of the total history of those 
disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.


A.  An Initial Evaluation in Excess of 10 Percent for Right 
Fifth Metacarpal Neuritis; and an Increased (Compensable) 
Evaluation for Right Fifth Metacarpal Scar.  

Appellant's service medical records indicate that he was a 
mechanic and reported striking the right fifth finger at the 
base of the proximal phalanx with a hammer.  In February 
1959, he underwent surgical excision of a giant cell tumor 
from the tendon of the flexor digiti quinti brevis at its 
insertion at the proximal phalanx of the right fifth finger.  
During the operation, partial severance of the volar ulnar 
branch of the digital nerve of that finger occurred, 
requiring surgical repair.  An April 1961 rating action 
granted service connection and assigned a noncompensable 
evaluation for an asymptomatic scar resulting from that 
surgery.  On April 1985 VA examination, the scar was 
described as a 1.5-cm, nontender, nonadherent, incisional 
scar on the medial aspect of the right hand, at the level of 
the metacarpophalangeal joint.

On December 1996 VA examination, appellant complained of a 
needle-like sensation when something rubbed over the scar 
tissue in the region of his right 5th metacarpophalangeal 
joint.  Clinically, there was a one-inch scar on the lateral 
side of the right 5th metacarpophalangeal joint.  There was 
no deformity.  The thenar muscles of the right hand were as 
large as those in the other hand.  He could make a fist 
without restriction.  There was no local tenderness.  An x-
ray was interpreted as showing a minute metallic foreign body 
in the lateral midportion of that little finger.  The 
examiner described the scar as healed with neuritis in the 
form of tingling when a hand ran over the scar.

A January 1997 rating decision granted secondary service 
connection and assigned a noncompensable evaluation for 
neuritis of the right fifth metacarpal.  

During a November 1998 Board hearing, appellant testified 
that the scar on his finger was a little stiff and tender; 
that he had no sense of touch in the right fifth finger; and 
that when he bumped his finger, it felt like an electrical 
shock.  

In a November 1999 decision, the Board allowed an initial 
evaluation of 10 percent for neuritis of the right fifth 
metacarpal; and a subsequent implementing rating decision 
assigned a 10 percent evaluation for neuritis of the right 
fifth metacarpal, effective April 15, 1996.  

On October 2002 VA examination, the examiner stated that the 
claims folders had been reviewed.  Appellant reported being 
right-handed.  Appellant's complaints included ulnar 
distribution numbness, a piece of steel in that area, and 
stiffness of the fingers.  Clinically, it was noted that 
there was no objective evidence of weakness; the muscles of 
the hands were described as normal; and upper extremities 
reflexes were symmetric.  Median nerve function appeared 
normal.  Right ulnar distribution hypalgesia was noted.  A 
less than 1-cm., barely visible, nontender scar at the base 
of the right fifth metacarpal was described.  Significantly, 
right ulnar sensory neuropathy/neuritis was assessed as mild.  

With respect to an initial rating in excess of 10 percent for 
neuritis of the right fifth metacarpal, 38 C.F.R. § 4.124a 
provides that the term "incomplete paralysis", with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516 (or Code 8616 for ulnar nerve 
neuritis), a 10 percent evaluation may be assigned for mild 
incomplete paralysis of the ulnar nerve for the major upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
severe incomplete paralysis.  A 60 percent evaluation 
requires complete paralysis characterized as the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences; loss of extension of 
the ring and little fingers, the inability to spread the 
fingers or reverse, the inability to adduct the thumb; 
flexion of the wrist weakened.  

Under Diagnostic Code 8515 (or Code 8615 for median nerve 
neuritis), a 10 percent evaluation may be assigned for mild 
incomplete paralysis of the median nerve for the major upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  A 50 percent evaluation requires 
severe incomplete paralysis.  A 70 percent evaluation 
requires complete paralysis of the median nerve, the hand 
inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation of 
the hand with the absence of flexion of the index finger, 
feeble flexion of the middle finger, inability to make a 
fist, and index and middle fingers that remain extended; 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

Appellant's complaints of numbness resulting from neuritis 
were medically described on recent VA examination as 
involving sensory, not motor, impairment of no more than mild 
severity.  The Board has also considered 38 C.F.R. §§ 4.10, 
which relates to functional loss.  However, there was no 
objective evidence of weakness or motor deficits; and the 
muscles of the hand were described as normal on recent VA 
examination.  Thus, appellant's neuritis of the right fifth 
metacarpal cannot be reasonably characterized as more than 
mild, and is adequately compensated for by the 10 percent 
evaluation currently assigned for any functional loss 
resulting therefrom.  Additionally, an extraschedular 
evaluation does not warrant consideration, since the evidence 
does not show that the service-connected right fifth 
metacarpal neuritis presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this issue on appeal, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  

With respect to an increased (compensable) rating for a right 
fifth metacarpal scar, although the VA's schedule for rating 
skin disorders was revised as of August 30, 2002 (See 67 Fed. 
Reg. 49590-49599 (July 31, 2002), it should be pointed out 
that the revised rating criteria may not be applied to a 
claim prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g) (West 2002).

The Board has considered appellant's service-connected right 
fifth metacarpal scar under applicable diagnostic codes.  
With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  NOTE 
(2): A deep scar is one associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage.  NOTE (2): In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

The postoperative scar on the base of the right fifth 
metacarpal has consistently been medically described 
throughout the years as a small, nontender, nonadherent, 
essentially asymptomatic scar (apart from the service-
connected neuritis that is separately rated as 10 percent 
disabling).  Significantly, on recent VA examination, the 
scar was medically described as barely visible.  There is no 
competent clinical evidence suggesting that the barely 
ascertainable scar is symptomatic or limits functioning of 
the affected part.  The scar is essentially without any 
significant objective symptomatology or functional 
limitation.  Thus, the scar area appears to represent stable, 
superficial scarring, not deep unstable scarring, since no 
underlying soft tissue damage or frequent loss of covering of 
skin over the scarring has been clinically shown or even 
alleged.  Also, the stable, superficial scarring has not been 
clinically shown to result in limited motion or objectively 
shown pain.  Additionally, the stable, superficial scar area 
does not result in any limited motion/function and clearly 
does not approximate 1 square foot (144 square inches or 929 
square centimeters), the criteria for a 10 percent evaluation 
under the amended version of Code 7802.  Parenthetically, the 
amended Code 7801 does not appear applicable, since 
appellant's scarring is not associated with underlying soft 
tissue damage or limited motion.

Thus, under either the old or amended Diagnostic Codes in 
question, the very small, barely visible scar on the base of 
the right fifth metacarpal without functional limitation 
objectively shown does not meet the criteria for a 
compensable evaluation.  Additionally, the scar area was 
described as nontender and nonadherent.  It should be added 
that the clinical evidence of record indicates that 
appellant's residual scar area on the base of the right fifth 
metacarpal represents a relatively static disability picture.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the service-
connected scar on the base of the right fifth metacarpal has 
been shown to be essentially objectively asymptomatic, 
without any significant industrial impairment resulting 
therefrom, as discussed in detail above.  The clinical 
evidence does not reflect that the service-connected scar on 
the base of the right fifth metacarpal presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
evidence preponderates against allowance of this appellate 
issue, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.


B.  An Increased (Compensable) Evaluation for Malaria

Effective August 30, 1996, new rating criteria for malaria 
were promulgated, and codified under 38 C.F.R. § 4.88b; 
Diagnostic Code 6304.  See 69 Fed. Reg. 39,876 (July 31, 
1996).  Appellant's claim for an increased rating was 
received in July 1996 and was denied by a January 1997 rating 
decision, which confirmed a noncompensable evaluation for 
malaria.  Therefore, the old and amended versions of 
Diagnostic Code 6304 are applicable in the instant case.

Under the old rating criteria for malaria, the regulations 
stated that in rating disability from malaria, once 
identified by clinical and laboratory methods, or by clinical 
methods alone where the disease is endemic, the clinical 
course of the disease, the frequency and severity of 
recurrences, the necessity for and the reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  When there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.  38 C.F.R. § 4.88.  

Under the old rating criteria for malaria, a 10 percent 
rating was warranted for recently active malaria with one 
relapse in the past year; or old cases with moderate 
disability.  A 30 percent rating required recently active 
malaria with 2 relapses in past 6 months; or old cases with 
anemia.  A 50 percent rating required clinically active 
malaria so as to require intensive treatment; recently active 
with 3 or more relapses over past 6 months; or old cases with 
marked general impairment of health.  A 100 percent rating 
required clinically active malaria so as to require hospital 
treatment for a contemplated or elapsed period of 14 days or 
more; or with a combination of cerebral symptoms, enlarged 
spleen, anemia or other severe symptoms.  38 C.F.R. § 4.88a, 
Diagnostic Code 6304 (prior to August 30, 1996).

NOTE (1):  The evaluations under Code 6304 are to be assigned 
on the basis of dates and frequency of recurrences and 
relapses and severity of significant residuals, if any, based 
on the clinical records of the service department or other 
acceptable evidence relating to the period of service, or on 
medical evidence relating to the period after discharge, 
recording sufficient clinical findings, when considered in 
accordance with all other data of record, to support the 
conclusion that there exists a compensable or higher degree 
of disability from malaria.  Hereafter, service connection 
will not be conceded based on notation in service records of 
history alone furnished by the veteran, nor will compensable 
ratings be assigned based on the veteran's unsupported claim 
or statement; however, determinations heretofore made will 
not be reversed on the basis of this change in policy.  The 
evidence of others under oath may be accepted to establish 
frequency of relapses or recurrences over a period of 1 year 
only, from date of last medically confirmed relapse or 
recurrence in service or subsequently.  38 C.F.R. § 4.88a 
(prior to August 30, 1996).

NOTE (2):  When evaluations are based on frequency of 
recurrences or relapses only, they will be assigned for a 
period of 1 year only from date of discharge or date 
established by medical evidence of record.  At the expiration 
of this period, if medical evidence warranting an extension 
is not of record, the veteran will be notified that his 
compensation will be discontinued unless he submits evidence 
from a physician showing recurrent attacks or other disabling 
effects of malaria.  After a malaria rating has run 24 
months, an extension, if warranted, will carry ending date at 
expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital, or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease.  Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  38 C.F.R. § 4.88a 
(prior to August 30, 1996).

Under the new criteria, a 100 percent rating for malaria may 
be assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, rate as residuals 
such as liver or spleen damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (effective August 30, 
1996).

A December 1954 rating decision granted service connection 
and assigned a noncompensable evaluation for malaria based on 
appellant's service medical records, which revealed that he 
was treated in Korea for malaria during 1951.  There was no 
in-service medical evidence of malaria as an active disease 
subsequent to 1951.  A malarial smear in 1957 was negative.  

On August 1988 VA hospitalization, appellant reported a 
several-week history of back, hip, and leg pain and 
chills/fevers.  Bone marrow aspiration and biopsy revealed 
peripheral hypochromic anemia with increased plasma cells.  
The left lobe of the liver was enlarged.  Lymphoma was 
suspected.  An oncology consultation was conducted.  
Peripheral hypochromic anemia was diagnosed.  Significantly, 
a malarial smear was negative and anemia was not medically 
attributed to the service-connected malaria of parasitic 
etiology.  

During a November 2, 1998 Board hearing, appellant described 
an episode in which he became sweaty and lost his 
equilibrium.  He also reported having chills during hot 
weather.  While the appellant is competent to describes his 
own symptoms, as a layperson he is not competent to provide 
an opinion requiring medical knowledge.  Espiritu.  It is 
also very significant that on subsequent November 3-16, 1988 
VA hospitalization, appellant reported a several-week history 
of a mass in the back with pain and fevers; and a lumbar 
abscess was diagnosed and treated with intravenous 
antibiotics.  Anemia was not diagnosed or treated.  

On May 1989 VA examination, the examiner noted that appellant 
"first found out he was anemic [about] 5 years ago....  He has 
never taken iron.  No problem [with] his past h[istory] of 
anemia."  History of anemia, resolved, was diagnosed.  

VA clinical records reveal that in August 1999, a history of 
malaria in service was noted.  Appellant complained of a 
recent onset of fever/sweats.  Blood studies were conducted.  
Viral syndrome was diagnosed.  A malarial relapse was noted 
as "highly unlikely."  

The overwhelmingly negative evidence includes the negative 
in-service malarial smear, which indicated that prior 
treatment had eradicated any malarial parasites in his blood, 
and the post-service medical evidence, which does not reveal 
any residual disability resulting from malaria, treatment for 
malaria or relapses, or malarial activity.  Accordingly, a 
compensable evaluation for malaria under either the old or 
new criteria for the applicable periods would not be 
warranted.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the service-
connected malaria has been shown to be essentially 
objectively asymptomatic, without any significant industrial 
impairment resulting therefrom, as discussed in detail above.  
The clinical evidence does not reflect that the service-
connected malaria presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Since the evidence preponderates 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

Since new and material evidence has not been submitted to 
reopen claims for service connection for a low back 
disability, refractive error of the eyes, and residuals of a 
head injury, these claims are denied.  Service connection for 
a brain aneurysm is denied.  An initial rating in excess of 
10 percent for neuritis of the right fifth metacarpal, an 
increased (compensable) rating for a scar at the base of the 
right fifth metacarpal, and an increased (compensable) rating 
for malaria are denied.  


REMAND

With respect to the remaining appellate issue involving 
entitlement to service connection for generalized arthritis, 
additional evidentiary development appears warranted for the 
following reasons.

Appellant's service medical records revealed that he had 
various complaints and symptoms, including injuries due to 
motor vehicular accidents.  Post-service medical evidence 
indicates that he has arthritis affecting various joints.  
Appellant testified at a November 1998 Board hearing that his 
arthritis was related to cold and damp weather during service 
in Korea.  However, it does not appear that the RO has 
attempted to obtain any medical opinion as to the etiology of 
the claimed disability.  A medical examination or opinion 
should be obtained when there is competent lay or medical 
evidence of a current diagnosed disability, evidence 
establishes that an event, injury, or disease occurred in 
service, and the evidence (such as competent evidence showing 
post-service treatment for a condition or other possible 
association with military service) indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  It would appear that 
VA medical opinion on the medical question in controversy 
would be beneficial to the Board in deciding the case, and 
should therefore be obtained by the RO.

Accordingly, the remaining appellate issue is REMANDED to the 
RO for the following:

1.  With respect to the issue of 
service connection for generalized 
arthritis, the RO should arrange an 
appropriate examination, such as by 
an orthopedist and/or 
rheumatologist.  All indicated tests 
and studies should be accomplished.  
The examiner(s) should review the 
entire claims folders, examine 
appellant, and express an opinion as 
to whether it is at least as likely 
as not as to the following:  Is any 
currently manifested generalized 
arthritis causally or etiologically 
related to appellant's active 
service.  

The examination report(s) should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnoses are based, and provide an 
adequate rationale for medical 
conclusions rendered.  If this 
matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s) in the 
report(s).

2.  When the above development has 
been completed and the RO has 
complied with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b) to include the 
appropriate time period for receipt 
of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate 
the issue on appeal.  If any benefit 
sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the 
veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned 
to the Board for further appellate 
review.  The SSOC must contain 
notice of all relevant actions taken 
on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  
Additionally, if the veteran does 
not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 
3.655 (2003).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFFREY A. PISARO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



